Locher, J.,
dissenting. The majority holds that appellant waived the 12-month limitation clause, because settlement offers are tantamount to admissions of liability. I disagree.
First, I note that we are reviewing this case upon a motion for summary judgment. This court outlined the standards for review in Temple v. Wean United, Inc. (1977), 50 Ohio St. 2d 317, 327, as follows: “Civ. R. 56(C) specifically provides that before summary judgment may be granted, it must be determined that: (1) No genuine issue as to any material fact remains to be litigated; (2) the moving party is entitled to judgment as a matter of law; and (3) it appears from the evidence that reasonable minds can come to but one conclusion, and viewing such evidence most strongly in favor of the party against whom the motion for summary judgment is made, that conclusion is adverse to that party.”
No one disputes the salient facts: (1) The insurance policy provides: “No suit or action***shall be sustainable***unless commenced within twelve months***”; (2) the fire occurred on August 26, 1975;1 (3) appellant made its last settlement offer by letter dated July 7, 1976; (4) appellees filed suit on November 23, 1976, almost 15 months after the fire. Our duty, therefore, is to decide “whether there is a genuine need for trial.” Cunningham v. J. A. Myers Co. (1964), 176 Ohio St. 430, 413.
Appellant merely offered payment to appellees in settlement of their claim. Appellees, on the other hand, have not alleged that their insurer engaged in any deceptive conduct. “[Wjhere the negotiations do not in themselves indicate any intent to waive and do not mislead the insured, neither waiver *435nor estoppel can arise.” 18 Couch on Insurance 2d 838, Section 75:209. The majority concludes, however, that appellant’s settlement offers “evidence [d] a recognition of liability, or*** [held] out a reasonable hope of adjustment*** which*** occasioned] the delay***in filing [this] action.” These determinations go too far afield from the record and are inappropriate upon review of a motion for summary judgment. Indeed, the record fails to disclose the “voluntary relinquishment” of appellant’s right to the 12-month limitation of actions which would constitute a waiver. See White Co. v. Canton Transportation Co. (1936), 131 Ohio St. 190.
Furthermore, sound authority recommends summary judgment in this case. This court has already upheld six-month limitation of action provisions in fire insurance policies. Appel v. Cooper Ins. Co. (1907), 76 Ohio St. 52. Other courts applying Ohio law have held, as a matter of law, that a contractual limitation prevents insureds who do not timely file from maintaining an action against insurers whose dealings with the insured were without artifice.2 Several other jurisdictions have reached similar conclusions.3 For example, in Aiken v. Northwestern Mut. Ins. Co. (1962), 106 Ga. App. 220, 126 S.E. 2d 630 (see footnote 3, supra), the insured filed suit against the insurance company almost 13 months after the loss. During the interim, both parties exchanged offers and counter-offers. *436The insurer’s counsel rejected the insured’s counter-offer for the last time in correspondence dated only three days before the end of the 12-month period. This correspondence repeated an offer made four and one-half months after the loss. The Aiken court upheld summary judgment for the insurer and concluded: “The clear import of the evidence is that the defendant [insurer] made an offer of settlement which could be accepted or rejected by the plaintiff [insured]. The defendant took no action which could be interpreted to mislead plaintiff from instituting suit***” 106 Ga. App., at 223 (citations omitted).
This court has traditionally preferred the amicable settlement of disputes outside the courtroom. Shallenberger v. Motorists Mutual Ins. Co. (1958), 167 Ohio St. 494, 505. Regrettably, the majority’s holding will discourage settlement offers, because they are deemed to “evidence a recognition of liability” and waive the 12-month limitation of actions. The net effect of this decision will be to encourage unsavory litigation between insureds and their insurance companies. This kind of “war of attrition” places policyholders at a considerable disadvantage. Cf. Universal Underwriters Ins. Co. v. Shuff (1981), 67 Ohio St. 2d 172.
Accordingly, I would reverse the holding of the Court of Appeals and order summary judgment in favor of appellant.
Celebrezze, C. J., concurs in the foregoing dissenting opinion.

 The damaged property was not appellees’ home, however. At the time of the fire, they were selling the property under land contract.


 Continental Ins. Co. of New York v. Fire Assn. of Philadelphia (C.A. 6, 1945), 152 F. 2d 239; Sheet Metal & Roofing Contractors’Assn. of Miami Valley v. Liskany (S.D. Ohio, W.D. 1974), 369 F. Supp. 662; Somers Agency, Inc. v. Ajax Company (Lorain Co. App., June 20, 1979), No. 2803, unreported; Ross v. American Ins. Co. (Summit Co. App., 1936), 21 Ohio Law Abs. 293; Pelaia v. U. S. Fire Ins. Co. (Cuyahoga Co. App., 1930), 8 Ohio Law Abs. 124.


 Pini v. Allstate Insurance Co. (E.D. Pa., No. 80-2871, October 3, 1980), [1980-81 Transfer Binder] Ins. L. Rep. (CCH) (Fire and Casualty Cas.) 955; Herring v. Middle Georgia Mut. Ins. Co. (1979), 149 Ga. App. 585, 254 S.E. 2d 904; Draughn v. United States Fid. & Guar. Co. (1977), 144 Ga. App. 272, 241 S.E. 2d 52; Johnson v. Georgia Farm Bureau Mut. Ins. Co. (1977), 141 Ga. App. 859, 234 S.E. 2d 693; Aiken v. Northwestern Mut. Ins. Co. (1962), 106 Ga. App. 220, 126 S.E. 2d 630; Doll v. Farmers Auto. Ins. Assn. (1977), 54 Ill. App. 3d 868, 370 N.E. 2d 258; C. A0 Enterprises Inc. v. Employers Commercial Union Ins. Co. of America (Ind. App., 1978), 376 N.E. 2d 534; Webb v. Kentucky Farm Bureau Ins. Co. (Ky. App., 1978), 577 S.W. 2d 17; P.O.P. Const. Co. v. State Farm Fire & Cas. Co. (La., 1976), 328 So. 2d 105; Graziane v. Firemen’s Ins. Co. of Newark (1978), 63 App. Div. 2d 1087, 406 N.Y. Supp. 2d 169; Lardas v. Underwriters Ins. Co. (1967), 426 Pa. 47, 231 A. 2d 740; Petraglia v. American Motorists Ins. Co. (Pa. Super. Ct. 1981), 424 A. 2d 1360.